Filed 9/15/14 In re Alonzo G. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re ALONZO G., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A141072
v.
ALONZO G.,                                                           (Contra Costa County
                                                                     Super. Ct. No. J1200548)
         Defendant and Appellant.


         Alonzo G. appeals from the juvenile court’s disposition order in a proceeding
under Welfare and Institutions Code section 602. His attorney has filed a brief seeking
our independent review of the record, pursuant to People v. Wende (1979) 25 Cal. 3d 436
(see Anders v. California (1967) 386 U.S. 738), in order to determine whether there is
any arguable issue on appeal. We find no arguable issue and affirm.
                               I. FACTS AND PROCEDURAL HISTORY
         In April 2012, a Welfare and Institutions Code section 602 petition charged
appellant with brandishing a weapon (Pen. Code, § 417, subd. (a)(1)) and making
criminal threats (Pen. Code, § 422). In August 2012, appellant admitted the criminal
threats allegation, and the brandishing allegation was dismissed. Appellant was placed
on formal probation without wardship pursuant to Welfare and Institutions Code
section 725. The court awarded restitution to the victim in an amount to be determined.



                                                             1
       In January 2013, appellant admitted that he had been suspended from school for
smoking marijuana, thereby violating his probation. In February 2013, the court
sustained allegations of subsequent probation violations, with findings that appellant had
been absent from school, did not return home, and violated his curfew. In March 2013,
appellant was declared a ward of the court, placed on probation with electronic
monitoring, and returned to live with his mother.
       On May 1, 2013, appellant admitted he again violated his probation, this time
based on his school performance. He was returned to probation with all previous orders
to remain in effect.
       On May 31, 2013, a supplemental Welfare and Institutions Code section 602
petition alleged two counts of unlawfully taking a motor vehicle (Veh. Code, § 10851,
subd. (a)), misdemeanor vandalism (Pen. Code, § 594, subd. (b)(2)(A)), and first degree
burglary (Pen. Code, §§ 459, 460, subd. (a)). In one incident, appellant had been caught
in possession of a stolen dirt bike and was observed on videotape stealing the dirt bike
from a garage. In another incident, a witness observed appellant driving a stolen SUV,
and a security video showed him getting out of the car. A notice of a probation violation
hearing was also filed, based on appellant’s failure to attend school, a suspension from
school, and a second suspension from school for threatening to slap a teacher.
       On June 14, 2013, appellant admitted one count of unlawfully taking a vehicle
(for the car theft) and an added misdemeanor count of second degree burglary under
Penal Code sections 459 and 460, subdivision (b) (as to the dirt bike); the other counts
and the probation violation petition were dismissed. The court ordered appellant to
complete a six-month Contra Costa County ranch program at the Orin Allen Youth
Rehabilitation Facility (OAYRF). The court also ordered restitution for one victim and
set a contested restitution hearing for another victim.
       About a month after appellant was released from his six-month OAYRF
commitment, he was arrested in Solano County after police observed him driving a Jeep
Wrangler off a dealership’s lot. After the police apprehended him, appellant admitted
breaking into the dealership, taking a key fob, activating it until he identified the vehicle


                                              2
to which it belonged, and taking the Jeep. The Solano County juvenile court sustained
allegations of unlawfully taking a motor vehicle (Veh. Code, § 10851, subd. (a)) and
second degree commercial burglary (Pen. Code, § 459).
       The Contra Costa County juvenile court accepted the case for dispositional
transfer in December 2013; on January 7, 2014, the court ordered appellant to complete a
nine-month program at OAYRF. In addition, the defense stipulated to the $1,172.48
amount of restitution claimed by the victim in the original petition.
       On January 15, 2014, a second supplemental Welfare and Institutions Code
section 602 petition alleged that appellant had escaped from the “Byron Boy’s Ranch”
(OAYRF). (Welf. & Inst. Code, § 871, subd. (a).) A witness had observed appellant and
another resident jumping over a fence and fleeing the facility, and law enforcement later
apprehended them. Appellant admitted the escape allegation on January 16, 2014.
       A contested dispositional hearing on the second supplemental petition took place
on February 10, 2014. Defense counsel called three witnesses from the probation
department to testify about the programs available at potential placements for Contra
Costa County wards. The deputy probation officer who authored the probation report
recommended that appellant be committed to the county Youth Offender Treatment
Program (YOTP), because YOTP’s structured environment would be beneficial for
appellant. The supervisor of the out of home placement unit testified that appellant had
not been referred to out of home placements and was suitable for the Bar-O Ranch
program, but that a minor with the propensity to abscond would do better at YOTP,
which was a secure and more restrictive and structured environment. The probation
manager for juvenile hall, who had been the administrator of the YOTP program,
estimated that the waiting time to begin the YOTP program was about four months,
during which time wards would remain in juvenile hall without participating in
YOTP-specific programs.
       Defense counsel argued that appellant should be placed in an out of home program
that addressed the development of social skills. Commitment to YOTP would not afford
him those skills, counsel urged, and would increase the risk that appellant would


                                             3
recidivate. Alternatively, defense counsel proposed a commitment to the Bar-O Ranch
program.
       The juvenile court observed that appellant had ascended “up the ladder from
nonwardship probation to wardship, to the six-month program at the [Byron Boy’s]
Ranch where he did well, and then taken to the Ranch for the nine-month program . . . but
he chooses very shortly thereafter to run.” The court found that appellant’s conduct
continued to escalate in seriousness, and that even his mother agreed that YOTP would
be an appropriate placement. In light of the circumstances, including the increasing
gravity of his offenses and his willingness to escape from a ranch facility, the court found
that appellant’s best interests would be served in a locked facility.
       The court continued the wardship and committed appellant to YOTP. The court
also calculated appellant’s maximum confinement time, granted credit for time served,
and imposed probation conditions for any potential period out of confinement, without
objection. A further hearing regarding victim restitution on earlier offenses was put over
to May 2014.
       This appeal followed.
                                     II. DISCUSSION
       Appellant’s counsel represents in the opening brief in this appeal that counsel
wrote to him and advised him of the filing of a Wende brief and his opportunity to
personally file a supplemental brief raising any issues he wished to call to the court’s
attention within 30 days. This court has not received any supplemental brief from
appellant.
       We find no arguable issues on appeal.
       There are no legal issues that require further briefing.
                                    III. DISPOSITION
       The order is affirmed.




                                              4
                    NEEDHAM, J.



We concur.




JONES, P.J.




BRUINIERS, J.




                5